Citation Nr: 0124230	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1948.  He died on February [redacted], 1999.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, among other things, denied the 
benefits sought on appeal.


REMAND

A preliminary review of the record discloses that the 
appellant filed a VA Form 9 in November 2000, appealing the 
issue currently before the Board.  In section 8 that form, 
the appellant requested a hearing before a member of the 
Board to be held at a local VA office.  In section 10, the 
appellant requested a hearing before a local hearing officer.  

In January 2001, the appellant appeared and testified before 
a local hearing officer in Detroit, Michigan.  Subsequent 
thereto, the issue of entitlement to DIC benefits was 
certified for appeal and the claims folder was forwarded to 
the Board.  In a Report of Contact dated in October 2001 the 
appellant's representative pointed out that the appellant had 
requested a hearing before a Member of the Board at the RO 
and requested that such a hearing be scheduled for the 
appellant.  

Since the failure to afford the appellant a hearing could 
result in any Board decision being vacated, 38 C.F.R. 
§ 20.904 (a)(3) (2001), it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

The RO should schedule the appellant for 
a hearing before a Member of the Board at 
the RO as soon as possible.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

